DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, see pages 7-10, filed 07/06/2020, regarding the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive.
Applicant argues that “Kamada is not shown to describe that the optical member 60 and the frame member 50 are joined by a sealing resin.” However, in the instant rejection, Kamada is not relied upon for teaching the two separate sealing resins.
Rather, Iwafuchi teaches an optical device with an optical member and frame member joined by a first sealing resin, and a seal glass and the frame member joined by a second sealing resin. Iwafuchi teaches these first and second sealing resins such that “a reflection of incident light at an edge surface of the opening portion of the substrate 31 can be lessened, and a generation of flares and ghosts due to reflected light from the edge surface of the opening portion of the substrate 31 can be suppressed” (Paragraph 0036) and so that “a cost per chip can be cut” (Paragraph 0038), and as such, the claimed features would have been obvious as detailed below.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamada (US 2012/0257075 A1) in view of Iwafuchi (US 2013/0026591 A1) and Kageyama (hereinafter Kageyama, US 2012/0283375 A1).

Regarding independent claim 1, Kamada discloses an imaging apparatus (Fig.1: “solid-state imaging apparatus 100”, [0046], line 3) comprising:
a substrate (Fig.1: “substrate 20”, [0047], line 2) having an imaging device (Fig.1: “solid-state imaging device 10”, [0047], lines 1-2), wherein the imaging device (Fig.1: “solid-state imaging device 10”) is mounted on the substrate (Fig.1: “substrate 20 that holds the solid-state imaging device 10”, [0046], lines 6-7);

a sealing resin (56) (See e.g. Fig. 1; [0110]);
a unit (Fig.1: “optical member 60”, [0052], line 2) including a lens (Fig.1: “the optical member 60 is formed primarily of lenses 61”, [0054], lines 10-11), wherein the unit and  the frame are joined (“the upper frame-shaped portion … 50c of the frame member 50 has an optical member accommodation portion 54 in which the optical member 60 is accommodated”, [0053], lines 9-12); and
a seal glass (Fig.1: “IR cutoff filter (hereinafter referred to as "IRCF") 62”, [0054], lines 12-13; “the IRCF 62 as … made, for example, of… BK7, quartz glass, or any other suitable optical glass material”), wherein 
the seal glass (Fig.1: “IRCF 62”) and the frame  (Fig.1: “frame member 50”) are bonded together by the sealing resin (Fig.1: “IRCF 62 is …bonded and fixed to the frame member 50”, [0056], lines 3-4; [0110]) to provide a structure (Fig.1: “central opening 50a”, [0053], line 3; between the “solid-state imaging device 10” and the “IRCF 62”) that encapsulates the imaging device (Fig.1: “solid-state imaging device 10”).
Kamada fails to explicitly disclose a first sealing resin, a second sealing resin, wherein the unit and the frame are joined by the first sealing resin, and the seal glass and the frame are bonded together by the second sealing resin.
Iwafuchi discloses, in the same field of endeavor, an imaging apparatus (Fig.2: “solid-state image pickup apparatus”, [0030], line 1) including a frame (31) and a unit (30) comprising an optical element (30a), a first sealing resin (33), a second sealing resin (35), and a seal glass (34), wherein the unit and the frame are joined by the first sealing resin (See e.g. Fig. 2; Paragraphs 0030-0034), and wherein the seal 
Iwafuchi teaches these first and second sealing resins such that “a reflection of incident light at an edge surface of the opening portion of the substrate 31 can be lessened, and a generation of flares and ghosts due to reflected light from the edge surface of the opening portion of the substrate 31 can be suppressed” (Paragraph 0036) and so that “a cost per chip can be cut” (Paragraph 0038).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the imaging apparatus of Kamada with the first and second sealing resins of Iwafuchi such that “a reflection of incident light at an edge surface of the opening portion of the substrate 31 can be lessened, and a generation of flares and ghosts due to reflected light from the edge surface of the opening portion of the substrate 31 can be suppressed” and so that “a cost per chip can be cut,” as taught by Iwafuchi (Paragraphs 0036 and 0038).
Kamada and Iwafuchi fail to explicitly disclose a composition of the sealing resin includes a combination of a flat filler and a particulate filler, the flat filler comprises mica, and the particulate filler comprises at least one of barium titanate (BaTiO3), zirconia (ZrO2), zinc oxide (ZnO), ITO, yttrium oxide (Y2O3), cerium oxide (CeO2), tin oxide (SnO2), or copper oxide (CuO).
Kageyama discloses in the same field of invention, discloses a sealing resin (“resin composition …used as a sealing material”, [0100], lines 1-3), wherein a composition of the sealing resin (composition of the “resin composition …used as a sealing material”) includes a combination (“more kinds of inorganic fillers may be used in combination”, [0077], line 15) of a flat filler (“inorganic filler … such as mica powder”, [0077], line 7) and a particulate filler (“inorganic filler … such as barium titanate”, [0077], line 9), wherein the flat filler  comprises mica (“inorganic filler … such as mica powder”, [0077], line 7), and  the particulate filler comprises at least one of barium titanate (BaTiO3), zirconia (ZrO2), zinc oxide (ZnO), ITO, yttrium oxide (Y2O3), cerium oxide (CeO2), tin oxide (SnO2), or copper oxide (CuO) (“inorganic filler … such as 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate in the imaging apparatus of Kamada a composition of the sealing resin including a combination of a flat filler and a particulate filler, wherein the flat filler comprises mica, and  the particulate filler comprises at least one of barium titanate (BaTiO3), zirconia (ZrO2), zinc oxide (ZnO), ITO, yttrium oxide (Y2O3), cerium oxide (CeO2), tin oxide (SnO2), or copper oxide (CuO) as taught by Kageyama; since it would advantageously improve the resistance to moisture permeability of the cured product and to prevent the cissing during film processing ([0077], lines 3-6). One having ordinary skill in the art would have select the combination of mica and barium titanate for its known properties, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP § 2144.07.
Regarding claim 2, Kamada in view of Iwafuchi and Kageyama is applied for reasons set forth against claim 1. Iwafuchi further discloses the imaging apparatus (Fig.2: “solid-state image pickup apparatus”), wherein a cured material from a curing operation of the second sealing resin has a regular reflectance of 3% or less (Fig.2: “the UV-curable reinforcement resin 35 mixed with a black carbon filler, pigment, or the like. It should be noted that the reinforcement resin 35 may be a thermoset resin”, [0035], lines 12-15; the reinforcement resin is made with the same material as the claimed cured material resulting from curing of the sealing resin , therefore the same characteristics, i.e. a regular reflectance of 3% or less).
Regarding claim 3, Kamada in view of Iwafuchi and Kageyama is applied for reasons set forth against claim 1. Iwafuchi further discloses the imaging apparatus (Fig.2: “solid-state image pickup 
Regarding claim 4, Kamada in view of Iwafuchi and Kageyama is applied for reasons set forth against claim 1. Iwafuchi further discloses the imaging apparatus (Fig.2: “solid-state image pickup apparatus”), wherein a cured material a curing operation of the second sealing resin has a diffuse reflectance of 10% or less (Fig.2: “the UV-curable reinforcement resin 35 mixed with a black carbon filler, pigment, or the like. It should be noted that the reinforcement resin 35 may be a thermoset resin”, [0035], lines 12-15; the reinforcement resin is made with the same material as the claimed cured material resulting from curing of the sealing resin , therefore the same characteristics, i.e. a diffuse reflectance of 10% or less).
Regarding claim 13, Kamada in view of Iwafuchi and Kageyama is applied for reasons set forth against claim 1. Iwafuchi further discloses that the second sealing resin is a thermosetting resin (Fig.2: “the reinforcement resin 35 may be a thermoset resin”, [0035], lines 14-15).
Regarding claim 14, Kamada in view of Iwafuchi and Kageyama is applied for reasons set forth against claim 1. Iwafuchi further discloses that the second sealing resin is a UV-curable resin (Fig.2: “UV-curable reinforcement resin 35”, [0035], line 12).
Regarding claim 15, Kamada in view of Iwafuchi and Kageyama is applied for reasons set forth against claim 1. Iwafuchi further discloses that the second sealing resin contains a coloring agent (Fig.2: “the UV-curable reinforcement resin 35 mixed with a black carbon filler, pigment, or the like”, [0035], lines 12-13).
Regarding claim 16, Kamada in view of Iwafuchi and Kageyama is applied for reasons set forth against claim 1. Iwafuchi further discloses that the second sealing resin contains a coloring agent that absorbs visible light (Fig.2: “the UV-curable reinforcement resin 35 mixed with a black carbon filler, pigment, or the like”, [0035], lines 12-13).
Regarding claim 17, Kamada in view of Iwafuchi and Kageyama is applied for reasons set forth against claim 16. Iwafuchi further discloses that the second sealing resin contains carbon black as the coloring agent (Fig.2: “the UV-curable reinforcement resin 35 mixed with a black carbon filler, pigment, or the like”, [0035], lines 12-13).
Regarding independent claim 19, Kamada discloses an electronic device (Fig.15: “video camcorder 200”, [0120], lines 6-7) comprising:
an imaging apparatus (Fig.1 & 15: “solid-state imaging apparatus 100”, [0046], line 3) including:
	a substrate (Fig.1: “substrate 20”, [0047], line 2) having an imaging device (Fig.1: “solid-state imaging device 10”, [0047], lines 1-2), wherein the imaging device (Fig.1: “solid-state imaging device 10”) is mounted on the substrate (Fig.1: “substrate 20 that holds the solid-state imaging device 10”, [0046], lines 6-7);
a frame (Fig.1: “frame member 50”, [0052], lines 1-2) fixed on the substrate (Fig.1: “frame member 50 is bonded and fixed to the sensor unit 1”, [0063], lines 11-12 ; “sensor unit 1 includes … substrate 20”, [0047], lines 1-3); 
a sealing resin (56) (See e.g. Fig. 1; [0110]);
a unit (Fig.1: “optical member 60”, [0052], line 2) including a lens (Fig.1: “the optical member 60 is formed primarily of lenses 61”, [0054], lines 10-11), wherein the unit and  the frame are joined (“the upper frame-shaped portion … 50c of the frame member 50 has an optical member accommodation portion 54 in which the optical member 60 is accommodated”, [0053], lines 9-12); and

the seal glass (Fig.1: “IRCF 62”) and the frame  (Fig.1: “frame member 50”) are bonded together by the sealing resin (Fig.1: “IRCF 62 is …bonded and fixed to the frame member 50”, [0056], lines 3-4; [0110]) to provide a structure (Fig.1: “central opening 50a”, [0053], line 3; between the “solid-state imaging device 10” and the “IRCF 62”) that encapsulates the imaging device (Fig.1: “solid-state imaging device 10”); and
a signal processing unit (Fig.15: “signal processor 204”, [0121], line 5) configured to process a signal output from the imaging apparatus (Fig.15: “the signal processor 204, which has a function of performing a variety of types of signal processing, processes the signal outputted from the solid-state imaging apparatus 100 to produce a subject image”, [0125], lines 1-4).
Kamada fails to explicitly disclose a first sealing resin, a second sealing resin, wherein the unit and the frame are joined by the first sealing resin, and the seal glass and the frame are bonded together by the second sealing resin.
Iwafuchi discloses, in the same field of endeavor, an imaging apparatus (Fig.2: “solid-state image pickup apparatus”, [0030], line 1) including a frame (31) and a unit (30) comprising an optical element (30a), a first sealing resin (33), a second sealing resin (35), and a seal glass (34), wherein the unit and the frame are joined by the first sealing resin (See e.g. Fig. 2; Paragraphs 0030-0034), and wherein the seal glass and the frame are joined by the second sealing resin to provide a structure that encapsulates the imaging device (See e.g. Fig. 2; Paragraphs 0030, 0035, and 0037).
Iwafuchi teaches these first and second sealing resins such that “a reflection of incident light at an edge surface of the opening portion of the substrate 31 can be lessened, and a generation of flares and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device of Kamada with the first and second sealing resins of Iwafuchi such that “a reflection of incident light at an edge surface of the opening portion of the substrate 31 can be lessened, and a generation of flares and ghosts due to reflected light from the edge surface of the opening portion of the substrate 31 can be suppressed” and so that “a cost per chip can be cut,” as taught by Iwafuchi (Paragraphs 0036 and 0038).
Kamada and Iwafuchi fail to explicitly disclose a composition of the sealing resin includes a combination of a flat filler and a particulate filler, the flat filler comprises mica, and the particulate filler comprises at least one of barium titanate (BaTiO3), zirconia (ZrO2), zinc oxide (ZnO), ITO, yttrium oxide (Y2O3), cerium oxide (CeO2), tin oxide (SnO2), or copper oxide (CuO).
Kageyama discloses in the same field of invention, discloses a sealing resin (“sealing resin composition”, [0028], lines 1-2), wherein a composition of the sealing resin includes a combination (“the resin composition … contain various resin additives”, [0059], lines 1-2) of a flat filler (“inorganic filler … such as mica powder”, [0059], lines 4-6) and a particulate filler (“inorganic filler … such as barium titanate”, [0059], lines 4-8), wherein the flat filler  comprises mica (“inorganic filler … such as mica powder”, [0059], lines 4-6), and  the particulate filler comprises at least one of barium titanate (BaTiO3), zirconia (ZrO2), zinc oxide (ZnO), ITO, yttrium oxide (Y2O3), cerium oxide (CeO2), tin oxide (SnO2), or copper oxide (CuO) (“inorganic filler … such as barium titanate”, [0059], lines 4-8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate in the imaging apparatus of Kamada a composition of the sealing resin including a combination of a flat filler and a particulate filler, wherein the flat filler comprises mica, and  the particulate filler comprises at least one of barium titanate (BaTiO3), zirconia .
Claims 5, 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kamada (US 2012/0257075 A1) in view of Iwafuchi (US 2013/0026591 A1) and Kageyama (hereinafter Kageyama, US 2014/0323669 A1), as applied to claim 1 above, and further in view of .
Regarding claim 5, Kamada in view of Iwafuchi and Kageyama is applied for reasons set forth against claim 1. 
Kamada, Iwafuchi, and Kageyama do not specifically disclose a cured material from a curing operation of the second sealing resin has a surface roughness of 0.5 µm or more.
Iino, reasonably pertinent to the problem faced by the inventor, discloses a composition of a sealing resin (Fig.4: “sheet 10 for sealing functions as a sealing resin”, [0101], lines 4-5) including a flat filler (such as “talc”, [0054], line 3) and a particulate filler (such as “silica”, [0054], line 3), wherein a cured material resulting from curing of a sealing resin has a surface roughness of 0.5 µm or more (Fig.4, Table 1, Example 1: “one surface of the sheet 10 for sealing, the surface roughness (Ra) thereof is 3μm or less”, [0057], lines 1-3) in order to provide a linear expansion coefficient that can be satisfactorily decreased ([0054], lines 8-9).
Therefore, it would have been obvious to one having ordinary skill in the art to incorporate in the imaging apparatus of Kamada a composition of the sealing resin including a combination of a flat filler and a particulate filler, wherein a cured material resulting from curing of the sealing resin has a surface roughness of 0.5 µm or more as taught by Iino; since it would provide a linear expansion coefficient that can be satisfactorily decreased ([0054], lines 8-9).
Regarding claim 8, Kamada in view of Iwafuchi and Kageyama is applied for reasons set forth against claim 1.
Kamada, Iwafuchi, and Kageyama do not specifically discloses that the flat filler has an average particle size in a range from 0.1 to 100 µm.
 Iino, reasonably pertinent to the problem faced by the inventor, discloses a composition of a sealing resin (Fig.4: “sheet 10 for sealing functions as a sealing resin”, [0101], lines 4-5) including a flat filler (Fig.4: “talc”, [0054], line 3) and a particulate filler (Fig.4: “silica”, [0054], line 3), wherein the flat filler has an average particle size in a range of from 0.1 to 100 µm (Fig.4: “average particle size of 10 to 30 μm” [0055], lines 6-7) in order to provide a linear expansion coefficient that can be satisfactorily decreased ([0054], lines 8-9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate in the imaging apparatus of Kamada a composition of the sealing resin including a combination of a flat filler and a particulate filler, wherein the flat filler has an average particle size in a range of from 0.1 to 100 µm as taught by Iino; since it would provide a linear expansion coefficient that can be satisfactorily decreased ([0054], lines 8-9).
Regarding claim 9, Kamada in view of Iwafuchi and further in view of Kageyama is applied for reasons set forth against claim 1.
 Kamada does not specifically discloses that the flat filler has an average particle size in a range from 1 to 10 µm.
Iino, reasonably pertinent to the problem faced by the inventor, discloses a composition of a sealing resin (Fig.4: “sheet 10 for sealing functions as a sealing resin”, [0101], lines 4-5) including a flat filler (Fig.4: “talc”, [0054], line 3) and a particulate filler (Fig.4: “silica”, [0054], line 3), wherein the flat filler has an average particle size in a range of from 1 to 10 µm (Fig.4: “average particle size of 10 to 30 μm” [0055], lines 6-7).

Regarding claim 11, Kamada in view of Iwafuchi and further in view of Kageyama is applied for reasons set forth against claim 1.
Kamada does not specifically discloses that the particulate filler has an average particle size in a range of 0.001 to 1 µm.
Iino, reasonably pertinent to the problem faced by the inventor, discloses a composition of a sealing resin (Fig.4: “sheet 10 for sealing functions as a sealing resin”, [0101], lines 4-5) including a flat filler (Fig.4: “talc”, [0054], line 3) and a particulate filler (Fig.4: “silica”, [0054], line 3), wherein the particulate filler has an average particle size in a range of from 0.001 to 1 µm (Fig.4: “the maximum particle diameter of the inorganic filler is preferably 5 μm or less, more preferably 4 μm or less (in particular preferably 3 μm or less)”, [0057], lines 16-18) in order to provide a linear expansion coefficient that can be satisfactorily decreased ([0054], lines 8-9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate in the imaging apparatus of Kamada a composition of the sealing resin including a combination of a flat filler and a particulate filler, wherein the particulate filler has an average particle size in a range of from 0.001 to 1 µm as taught by Iino; since it would provide a linear expansion coefficient that can be satisfactorily decreased ([0054], lines 8-9).
Regarding claim 12, Kamada in view of Iwafuchi and further in view of Kageyama is applied for reasons set forth against claim 1.

Iino, reasonably pertinent to the problem faced by the inventor, discloses a composition of a sealing resin (Fig.4: “sheet 10 for sealing functions as a sealing resin”, [0101], lines 4-5) including a flat filler (Fig.4: “talc”, [0054], line 3) and a particulate filler (Fig.4: “silica”, [0054], line 3), wherein the particulate filler has an average particle size in a range of from 0.001 to 1 µm (Fig.4: “the maximum particle diameter of the inorganic filler is preferably 5 μm or less, more preferably 4 μm or less (in particular preferably 3 μm or less)”, [0057], lines 16-18) in order to provide a linear expansion coefficient that can be satisfactorily decreased ([0054], lines 8-9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate in the imaging apparatus of Kamada a composition of the sealing resin including a combination of a flat filler and a particulate filler, wherein the particulate filler has an average particle size in a range of from 0.01 to 0.1 µm as taught by Iino; since it would provide a linear expansion coefficient that can be satisfactorily decreased ([0054], lines 8-9).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896